Title: To Thomas Jefferson from Mary Barclay, 19 September 1787
From: Barclay, Mary
To: Jefferson, Thomas



Sir
Germain-en-Laye 19 Sept 1787

I have not been able to get the Books you were so good as to say you would forward for me, and only trouble you at present with my letter.
The sum due Mr. Barclay for Balance of account I shall not want for some time therefore beg you will not send it till perfectly convenient to you. I was too sensible of the friendly offer you made me to thank you as I wished to do but beg you will [believe] I shall ever retain the most lively sense of your politeness and attention to me and that I am with sincere esteem Sir your most obedient humble Servant,

Mary Barclay

